Title: To Thomas Jefferson from James Ogilvie, 5 November 1808
From: Ogilvie, James
To: Jefferson, Thomas


                  
                     Dear Sir, 
                     Philadelphia Novr. 5th. 1808
                  
                  Your grandson has arrived in this city whilst I happened to visit it.—will you pardon my presumption, in taking the liberty to suggest, that the study of Chemistry might be very advantageously included in the course of study he proposes to pursue. Woodhouses’ Lectures, illustrated, as they are by a very curious & extensive apparatus, compel nature to reveal many of her most brilliant phenomena, many of her most valuable arcana to the enquiring mind.—Jeffersons’ elementary attainments prepare him to enter upon this study. it afford me most unfeigned pleasure to find that he comes here with a determination to turn a frowning face upon sensual dissipation. He was the other day conducted by one of the young gentlemen to whom he has been accidentally introduced here, to a Billiard table.—upon being asked whether he play’d billiards he said—no. Don’t you wish to learn—no—I do not wish to learn. Segars were introduced—He was asked if he smoked.—His indisposition to acquire this fashionable accomplishment was equally deliberate & determined.—I mention this circumstance because I am sure it will give you pleasure. Excuse me, Sir obtruding this letter upon your attention at a moment when so many momentous concerns contend for the occupation of your leisure and pleasure & permit me to express the profound respect & cordial affection of Dear Sir—Yours truly
                  
                     James Ogilvie 
                     
                  
                  
                     PS. Your letter to Mr. Glendie was delivered & laid me under every obligation to his hospitality & civilities which might have been expected from such a letter.—Accept my assurance that in the prosecution of the pursuit in which I am engaged, I shall not dishonour the very favourable sentiments you had the goodness to express.—
                  
                  
                     J. O
                  
               